Citation Nr: 0607537	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  98-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1981 to May 1984, and from January to June 1991.  He also had 
additional confirmed periods of Active Duty for Training 
(ACDUTRA) in the Army Reserves; he was discharged from 
Reserve duty in April 1997.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder (nervous disorder, memory 
loss, and depression).


FINDING OF FACT

The veteran's psychiatric disorder did not originate in 
service and is not otherwise causally related to his military 
service.


CONCLUSION OF LAW

The veteran's psychiatric disorder was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with VCAA notice letters in July 
2002, February 2004, and May and June 2005.  These letters 
provided him with notice of the evidence needed to support 
his claim that was not on record at the time of the letters, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  The letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not include 
the specific language of the "fourth element" mentioned 
above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

In this case, the VCAA was enacted after the RO's initial 
adjudication of the veteran's claim in July 1997.  So 
obviously the RO could not comply with the requirement that 
the VCAA notice precede the initial RO adjudication.  This 
was impossible because the VCAA did not even exist when the 
RO initially adjudicated the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  But in Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See, Mayfield, 19 
Vet. App. at 114 (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the RO's October 2005 
supplemental statement of the case (SSOC), wherein the RO 
readjudicated his claim based on the additional evidence that 
had been obtained since the initial rating decision in 
question, statement of the case (SOC), and any prior SSOCs.  
In response to the July 2002 VCAA letter, he identified the 
various VA facilities where he had received treatment, and 
the RO obtained these records.  He has not indicated he has 
any additional relevant evidence to submit or which needs to 
be obtained.  So under these circumstances, the Board finds 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs) and his personnel records.  
This included SMRs through February 1996 from his Army 
Reserves unit (962nd Ordinance Company).  The RO requested 
records since February 1996, but, in an October 2005 letter, 
was notified that the unit had not retained any of his 
medical records.  Nonetheless, his VA outpatient treatment 
(VAOPT) records, VA inpatient treatment records, Social 
Security Administration (SSA) records, and private medical 
records from Clinton County and West Bay Associates were 
obtained.  In addition, VA examinations were scheduled in 
March 1997.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Furthermore, he declined his opportunity for a hearing to 
provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(22), 101(24); 38 C.F.R. § 3.6(a); see also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  In order to 
establish basic eligibility for VA benefits based on ACDUTRA 
service, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA.  Id. 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran believes his psychiatric disorder was caused by 
the harassment and embarrassment he experienced as a result 
of failing a drug test for the Army Reserves in January 1997.  
His service records are negative for any drug tests, 
complaints of harassment, or psychiatric problems.  In 
December 1995, the report of a periodic physical indicated 
his psychiatric evaluation was normal.

The medical evidence indicates the veteran first complained 
of depression in January 1997 after breaking up with his 
girlfriend.  The report of a comprehensive assessment by 
Clinton County Mental Health Clinic indicates he reported no 
nightmares following participation in Desert Storm.  He said 
that he became disoriented during a January 1997 training 
weekend with his Army Reserves unit.  He did not want to 
return for training, but denied having any problems with his 
unit.  He had had no previous psychiatric treatment.  He said 
that he worked at a marina and golf course and was seasonally 
unemployed.  He initially denied substance abuse, but 
admitted to smoking marijuana after testing positive for THC.  
A family member reported the veteran smoked marijuana many 
times throughout the day (as much as he smoked cigarettes, 
which was two packs per day), and had been talking about 
harming a black member of his Reserves unit.  He believed he 
was a member of the Mafia whose objective was to destroy the 
black race.  He also believed this Mafia organization 
controlled the government.  He became agitated because his 
girlfriend (who had filed a restraining order against him) 
was not present at a meeting.  It was noted he had recently 
found out that his girlfriend had fathered a child by a black 
man and that this had precipitated his anger towards the 
black race.  He was diagnosed with a psychotic disorder, not 
otherwise specified (NOS).  It was believed he was an 
imminent danger to himself and others, and he was 
hospitalized involuntarily.

The report of the March 1997 VA psychiatric evaluation 
indicates the veteran was taking Prolixin, an anti-psychotic 
medication.  He was diagnosed with major depression with 
psychotic features.  

Records from Clinton County Mental Health Services indicate 
the veteran was treated by Drs. Hinsman and Banchand.  He 
continued to use marijuana despite being counselled that this 
could counteract the anti-psychotic medication he was taking 
and could lead to another psychotic episode.  In May 1997, 
Dr. Hinsman noted that he believed that marijuana use was one 
of the factors that caused the veteran's psychotic episode.   
An August 1997 letter from the doctors noted the veteran 
believed his illness was service-connected because undue 
stress was placed on him when he tested positive for 
marijuana.  He felt his confidentiality had been violated and 
he was ostracized by the other men in his unit.  He also 
believed the fact that he was not promoted contributed to his 
illness.  In the letter, the doctors did not comment on 
whether they agreed with him that his illness was service-
connected.  However, in October 1997, it was noted the 
veteran was angry with Dr. Banchard because the doctor did 
not believe the veteran's disability was service-connected.  
Likewise, Dr. Hinsman indicated he also did not believe 
the veteran's condition was service-connected.

The report of a July 2001 mental status examination by Dr. 
Saraj (for the purposes of a disability determination) 
indicates the veteran complained that he had been caught 
smoking marijuana at his job at a marina, and was angry about 
it.  He felt they had breached his employment contract, and 
did not want to go back to work.  He was ashamed of his 
marijuana use, but was still an active user.  The doctor 
believed the veteran met the criteria for depression and 
substance abuse.  The diagnoses were cannabis dependence, 
cannabis-induced psychotic delusions, and substance-induced 
mood disorder (Axis I).  Substance abuse treatment was 
recommended.  

An August 2002 statement by a VA clinical social worker 
indicates the veteran carried a diagnosis of schizoaffective 
disorder.  The social worker opined that his military service 
was directly responsible for the diagnosis, but gave no basis 
for this opinion.

In sum, the evidence overwhelmingly suggests the veteran's 
psychotic episode was caused by a combination of a break-up 
with his girlfriend and the chronic use of marijuana.  
Although a VA social worker believed the veteran's military 
service was directly responsible, there was no underlying 
basis or rationale given for this opinion.  Furthermore, two 
psychiatrists have expressly indicated they do not believe 
the veteran's psychiatric disorder is related to his military 
service.  As well, a third doctor (Dr. Saraj) believes this 
condition is largely a result of marijuana use.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his psychiatric disorder to his service in the military.  Id.  
And unfortunately, there is no other competent medical 
evidence on record establishing this necessary link.

For these reasons, the claim for service connection for an 
acquired psychiatric disorder must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


